Case 1:19-cv-00049-JMS-MJD Document 1 Filed 01/07/19 Page 1 of 7 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


  KENNETH WOODSON, on Behalf of              )
  Himself and All Others Similarly Situated, )            Class & Collective Action
                                             )

                                                  )
          vs.                                     )       CAUSE NO. 1:19-cv-49
                                                  )
  GOD’S MOVING, INC. and TODD                     )
  HUFFORD,                                        )
                                                  )
                           Defendants.            )


                                COMPLAINT FOR DAMAGES

          This is a proposed collective action brought on behalf of all former and current

  truck drivers of Defendants (“the Class” and “the Collective Class”) against Defendants,

  God’s Moving, Inc. d/b/a Jay’s Moving ("Jay’s") and Todd Hufford.

                                            I. Parties

          1.      Each member of the Class and Collective Class is or was a mover of Jay’s

  at all times relevant to this action.

          2.      Plaintiff is a resident of Indianapolis, Indiana.

          3.      Defendant, Jay’s, is an incorporated business that operates a facility in

  Indianapolis, Indiana.

          5.      Mr.Hofford is one of the managers of Jay’s.

          6.      Mr. Hofford is at least partially responsible for determining how the

  employees of Jay’s are paid.




                                            Page 1 of 7
Case 1:19-cv-00049-JMS-MJD Document 1 Filed 01/07/19 Page 2 of 7 PageID #: 2



                                  II. Jurisdiction and Venue

          7.     This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331,

  in that the claim arises under the laws of the United States. Specifically, Plaintiff and the

  Class bring this action to enforce their rights under the FLSA, as allowed by 29 U.S.C.

  §216.

          8.     This court has jurisdiction to hear these state claims pursuant to the court’s

  supplement jurisdiction under 28 U.S.C. §1367.

          9.     Venue in the Southern District of Indiana, Indianapolis Division, is

  appropriate by virtue of Defendants doing business in this District.

                               III.   Class Action Allegations

          10.    Plaintiff brings this case as a collective action pursuant to 29 U.S.C.

  §216(b) on behalf of a class consisting of all similarly situated persons who are or were

  employed as movers of Jay’s (“the Collective Class”).

          11.    Plaintiff brings this case as a class action pursuant to Rule 23 on behalf of

  a class consisting of all similarly situated persons who are or were employed as movers

  of Jay’s (“the Mover Class”).

          12.     Plaintiff brings this case as a class action pursuant to Rule 23 on behalf of

  a class consisting of all similarly situated persons who are or were employed as movers

  of Jay’s who had monies deducted from their wages for property damage (“the Damages

  Class”).

          13.    The members of the Damages and Mover Classes and Collective Class

  were paid on an hourly basis.




                                          Page 2 of 7
Case 1:19-cv-00049-JMS-MJD Document 1 Filed 01/07/19 Page 3 of 7 PageID #: 3



           14.   The members of the Damages and Mover Classes and Collective Class

  were paid on a weekly basis.

           15.   Defendant failed to pay the members of the Mover Class and Collective

  Class all of the hours that they worked which included minimum, regular and overtime

  hours.

           16.   Defendant deducted monies out of the wages of the members of the

  Damages Class.

           17.   While the members of the Collective Class were paid overtime hours for

  work beyond 40 hours in a workweek, the members of the Collective Class were not paid

  at least minimum and overtime wages for all hours that they worked each workweek.

  Rather, Defendants would deduct time from their hours that the Collective Class

  members worked each week.

           18.   Defendants willfully failed to pay members of the Collective Class at least

  minimum wages for each hour worked and certain overtime hours.

           19.   The members of the Movers Class were not paid for all hours worked each

  workweek. Rather, Defendants would deduct time from their hours that the Movers

  Class worked each week.

           20.   Plaintiffs knows of no difficulty that will be encountered in the

  management of this litigation that would preclude its maintenance as a collective action.

  The names, contact information, and relevant documentation of members of the classes

  should be in the business records of Jay’s. Notice may be provided to members of the

  classes or their personal representatives via first class mail and e-mail addresses using

  techniques and a form of notice similar to those customarily used in class actions.




                                         Page 3 of 7
Case 1:19-cv-00049-JMS-MJD Document 1 Filed 01/07/19 Page 4 of 7 PageID #: 4



                                   IV.   Factual Allegations

           21.   Plaintiff began employment with Jays in September 2015.

           22.   Plaintiff has worked and continues to work for Jay’s as a mover.

           23.   Plaintiff is paid on an hourly basis.

           24.   Plaintiff is currently paid $14.00 per hour.

           25.   Plaintiff is paid weekly.

           26.   Plaintiff is paid overtime hours.

           27.   Plaintiff was/is not paid at least minimum wages for all hours that he

  works/worked for Defendants.

           28.   Plaintiff was/is not paid his agreed upon hourly wages for all hours that he

  works/worked for Defendants.

           29.   Plaintiff was/is not paid at least overtime wages for all hours

  works/worked over 40 hours in a workweek.

           30.   Defendants willfully failed to pay Plaintiff certain minimum and overtime

  wages.

                               Count I - Collective Action
                  Failure to Properly Pay Minimum & Overtime Wages
                      Pursuant to the FLSA, 29 U.S.C. §201 et. seq.

           31.   Plaintiff incorporates paragraphs 1 through 30 by reference herein.

           32.   Plaintiffs and the members of the Collective Class are or were employees

  of Jay’s pursuant to the FLSA.

           33.   Jay’s is an employer pursuant to the FLSA.

           34.   Plaintiffs and the members of the Collective Class are covered employees

  pursuant to enterprise coverage under the FLSA.




                                             Page 4 of 7
Case 1:19-cv-00049-JMS-MJD Document 1 Filed 01/07/19 Page 5 of 7 PageID #: 5



          35.   Jay’s had gross revenues of at least $500,000.00 for the 2014 calendar

  year.

          36.   Jay’s had gross revenues of at least $500,000.00 for the 2015 calendar

  year.

          37.   Jay’s had gross revenues of at least $500,000.00 for the 2016 calendar

  year.

          38.   Jay’s had gross revenues of at least $500,000.00 for the 2017 calendar

  year.

          39.   Jay’s had gross revenues of at least $500,000.00 for the 2018 calendar

  year.

          40.   Mr. Hofford is an employer pursuant to the FLSA.

          41.   Plaintiffs and the members of the Collective Class have been damaged by

  Defendants' violations of the FLSA.

          WHEREFORE, Plaintiff prays that the Court:

          A.    Enter an award for Plaintiffs and the members of the Collective Class for

  the minimum and overtime wages owed to them during the course of their employment

  with Defendants with interest as permitted by the FLSA.

          B.    Enter an award for liquidated damages with interest as permitted by the

  FLSA.

          C.    Enter an order awarding Plaintiffs and the members of the Collective

  Class all reasonable attorney fees and expenses incurred in pursuing this claim as

  permitted by the FLSA.




                                        Page 5 of 7
Case 1:19-cv-00049-JMS-MJD Document 1 Filed 01/07/19 Page 6 of 7 PageID #: 6



         D.      Enter an award for such other relief as may be just and appropriate.

                                               Respectfully submitted,

                                               WELDY LAW

                                               /s/Ronald E. Weldy
                                               Ronald E. Weldy, #22571-49


                                Count II - Class Actions
                             Failure to Properly Pay Wages
               Pursuant to the Wage Payment Statute, I.C. §22-5-1 et. seq.

         42.     Plaintiff incorporates paragraphs 1 through 41 by reference herein.

         43.     Plaintiff and the members of the Movers Class were/are not paid all of

  their regular hours worked.

         44.     Plaintiff and the members of the Damages Class had/have property

  damages deducted from their wages.

         45.     Plaintiff and the members of the Movers and Damages Classes were/are

  not paid all their wages due and owing in a timely fashion or in the correct amount.

         46.     Plaintiff and the members of the Movers and Damages Classes have been

  damaged by Jay's violations of the Wage Payment Statute.

         WHEREFORE, Plaintiffs pray that the Court:

         A.      Enter an award for Plaintiffs for the actual wages owed with interest as

  permitted by the Wage Payment Statute.

         B.      Enter an award for liquidated damages with interest as permitted by the

  Wage Payment Statute.

         C.      Enter an order awarding Plaintiff all reasonable attorney fees and expenses

  incurred in pursuing this claim as permitted by the Wage Payment Statute.




                                         Page 6 of 7
Case 1:19-cv-00049-JMS-MJD Document 1 Filed 01/07/19 Page 7 of 7 PageID #: 7



        D.    Enter an award for such other relief as may be just and appropriate.

                                    Respectfully submitted,

                                    WELDY LAW

                                    /s/Ronald E. Weldy
                                    Ronald E. Weldy, #22571-49
                                    Proposed Classes & Collective Action Counsel



  Weldy Law
  8383 Craig Street
  Suite 330
  Indianapolis, IN 46250
  Tel: (317) 842-6600
  Fax: (317) 288-4013
  E-mail: weldy@weldylegal.com




                                      Page 7 of 7
